PER CURIAM.
Petitioner urges its entitlement to review by a common law writ of certiorari of a judgment rendered by the circuit court sitting as an appellate court in a direct appeal from the county court. To prevail, petitioner must demonstrate a departure from the essential requirements of law, Kennington v. Gillman, Fla.App. 1973, 284 So.2d 405, which the record does not demonstrate. There was competent substantial evidence upon which to predicate a finding that petitioner was negligent in the care and handling of respondent’s golf clubs and that no theft occurred.
Accordingly, the writ of certiorari is denied.
WALDEN, CROSS and MAGER, JJ., concur.